Exhibit 10.6
THIRD AMENDMENT TO LEASE AGREEMENT
     THIS THIRD AMENDMENT TO LEASE AGREEMENT (“Third Amendment”) is made and
entered into this 18 day of August, 2010 by and between HF LOGISTICS-SKX T1,
LLC, a Delaware limited liability company (“Landlord”) and SKECHERS U.S.A.,
INC., a Delaware corporation (“Tenant”).
RECITALS
     A. HF LOGISTICS I, LLC, a Delaware limited liability company and Tenant
entered into that certain Lease Agreement dated September 25, 2007 (the
“Original Lease”), as amended by that certain Amendment to Lease Agreement dated
December 18, 2009 (the “First Amendment”), and as further amended by that
certain Second Amendment to Lease Agreement dated April 12, 2010 (the “Second
Amendment”). The Original Lease, as amended by the First Amendment and the
Second Amendment, are collectively referred to herein as the “Lease”. Pursuant
to the Lease, HF LOGISTICS I, LLC leased to Tenant certain premises situated at
the northwest corner of Theodore Street and Eucalyptus Avenue in Moreno Valley,
California, as more fully described therein.
     B. HF Logistics I, LLC has assigned all of its right, title and interest as
landlord under the Lease to Landlord, and Landlord has assumed the obligations
of HF Logistics I, LLC, as landlord under the Lease.
     C. The parties desire to further amend the Lease to reflect an increase in
the Base Rent resulting from an additional loan being made by Tenant to Landlord
to fund certain costs of tenant improvements to the Premises, in accordance with
the provisions in Section 6.8(b) of the Amended and Restated Limited Liability
Company Agreement of HF Logistics-SKX, LLC dated April 12, 2010 but effective as
of January 30, 2010.
     NOW, THEREFORE, for a good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. The Base Rent under the Lease is Nine Hundred Forty Thousand Six Hundred
Ninety-Four and 80 /100 Dollars ($940,694.80) per month.
     2. Tenant has prepaid the amount of Six Hundred Seventy-Nine Thousand Five
Hundred Forty Dollars ($679,540), and has agreed to fund an additional Two
Hundred Fifty-Four Thousand Three Hundred Fifty-Four Dollars ($254,354) to
Landlord no later than the Commencement Date. Tenant further agrees to fund the
additional sum of Six Thousand Eight Hundred and 80/1000 Dollars ($6,800.80),
representing the additional Base Rent due pursuant to this Third Amendment, no
later than the Commencement Date.
     3. Capitalized terms used in this Third Amendment shall have the same
meanings as set forth in the Lease, unless a different definition is set forth
herein.

 



--------------------------------------------------------------------------------



 



     4. Except as amended herein, all terms and conditions of the Lease shall
remain in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Third Amendment as of
the date first above written.

     
“LANDLORD”
  “TENANT”
 
   
HF LOGISTICS I, LLC, a Delaware
  SKECHERS U.S.A., INC., a Delaware
limited liability company
  corporation
 
   
By /s/ Iddo Benzeevi
 
      Iddo Benzeevi, President and
  By /s/ Philip G. Paccione
 
      Philip G. Paccione, Corporate
     Chief Executive Officer
       Secretary and Executive Vice
 
       President, Business Affairs

2